Citation Nr: 1631772	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  13-12 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 30 percent for coronary artery disease prior to February 19, 2013.

3.  Entitlement to an initial evaluation in excess of 30 percent for coronary artery bypass graft on or after June 1, 2013.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from February 1965 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In a November 2013 rating decision, the RO recharacterized the Veteran's service-connected coronary artery disease as a coronary artery bypass graft and granted a 100 percent rating from February 19, 2013 to May 31, 2013.  Accordingly, the issue of entitlement to an increased rating for the Veteran's coronary artery bypass graft during that period is no longer before the Board.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of that hearing has been associated with the claims file.  

During the March 2016 hearing, the Veteran testified that he is not working due to his service-connected disabilities.  The Court has held that, if the claimant or the record reasonably raises the question of whether a veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU is warranted as a result of that disability. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board finds that the issue of entitlement to TDIU is also on appeal.   

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into account those electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran was last afforded a VA examination in connection with his claim for an increased evaluation for PTSD in September 2011.  However, that examination was nearly five years ago, and the examiner did not provide all of the findings necessary to evaluate the disability under the rating criteria.  For example, there was no discussion of whether the Veteran had panic attacks, impaired impulse control, or obsessional rituals.  Moreover, during a September 2011 private examination, the Veteran reported additional symptoms that were not noted at the VA examination, and the private  examiner assigned a Global Assessment of Functioning (GAF) score 10 points lower than the March 2011 VA examiner.  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected PTSD.

The Board also notes that the Veteran was last afforded a VA examination in connection with his claim for a higher initial evaluation for coronary artery disease in March 2011.  Since that time, the Veteran underwent a coronary artery bypass in February 2013.  Subsequent treatment records have measured the Veteran's left ventricular ejection fraction, but they do not address the number of workload METs (metabolic equivalents) resulting in dyspnea, fatigue, angina, dizziness, or syncope.  Such findings are necessary to evaluate the disability under 38 C.F.R. § 4.104, Diagnostic Codes 7005 and 7017 (2015).  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected coronary artery disease.

Moreover, as noted above, the issue of entitlement to TDIU has been raised by the record.  Under these circumstances, the AOJ should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board further notes that the issue of entitlement to TDIU is inextricably intertwined with the increased evaluation claims.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for PTSD and coronary artery disease.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2015), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected coronary artery bypass graft.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.  

In particular, the examiner should state the number of workload METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.

He or she should also indicate whether the Veteran has had chronic congestive heart failure or more than one episode of acute congestive heart failure in the past year.  

The examiner should further state whether the Veteran has left ventricular dysfunction, and if so, the percent of ejection fraction.  

In addition, he or she should address whether there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2015), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16 based on impairment attributable to his service-connected disorder, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




